Citation Nr: 0119098	
Decision Date: 07/23/01    Archive Date: 07/31/01

DOCKET NO.  00-13 130	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Whether new and material evidence has been presented to 
reopen a claim of entitlement to service connection for 
schizophrenic reaction, claimed as a nervous condition.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Bonnie A. Yoon, Associate Counsel



INTRODUCTION

The veteran had active service from November 1951 through 
July 1952. 

This matter comes before the Board of Veterans Appeals (BVA 
or Board) on appeal from a July 1999 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in San 
Juan, Puerto Rico (RO) which denied the benefit sought on 
appeal.


FINDINGS OF FACT

1.  A Board decision dated in November 1970 denied service 
connection for a nervous disorder.

2.  The evidence associated with the claims file subsequent 
to the November 1970 BVA decision is cumulative and redundant 
of evidence previously of record, does not bear substantially 
upon the specific matter under consideration, and by itself 
or in connection with evidence previously assembled is not so 
significant that it must be considered to decide fairly the 
merits of the claim.


CONCLUSIONS OF LAW

1.  The Board's November 1970 decision, which denied 
entitlement to service connection for a nervous disorder, is 
final.  38 U.S.C.A. §§ 7103(a), 7104(b) (West 1991 & Supp. 
2000); 38 C.F.R. §§ 20.1100, 20.1104 (2000).

2.  New and material evidence has not been presented to 
reopen the claim for service connection for schizophrenic 
reaction.  38 U.S.C.A. § 5108 (West 1991); 38 C.F.R. § 3.156 
(2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran essentially requests that the Board reopen his 
claim of entitlement to service connection for a nervous 
disorder, or schizophrenic reaction, on the basis that he has 
submitted new and material evidence not only sufficient to 
reopen his claim, but also sufficient to grant service 
connection.  A November 1970 Board decision denied service 
connection for a nervous disorder.  That decision, like all 
BVA decisions, is final.  38 U.S.C.A. §§ 7103(a); 7104(a)(b) 
(West 1991 & Supp. 2000).  In March 1999, the veteran 
submitted a request to reopen his claim for service 
connection.  

According to the law, if new and material evidence is 
presented or secured with respect to a claim that has been 
finally disallowed, the claim shall be reopened and reviewed.  
See 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156 (2000).  When a 
veteran seeks to reopen a final decision, the first inquiry 
is whether the evidence presented or secured since the last 
final disallowance of the claim is "new and material."  
Under 38 C.F.R. § 3.156(a), new and material evidence is 
defined as evidence not previously submitted which bears 
directly and substantially upon the specific matter under 
consideration, which is neither cumulative nor redundant, and 
which by itself or in connection with the evidence previously 
assembled is so significant that it must be considered in 
order to fairly decide the merits of the claim.  38 C.F.R. 
§ 3.156(a); see also Hodge v. West, 155 F.3d 1356 (Fed. Cir. 
1998).  When determining whether the claim should be 
reopened, the credibility of the newly submitted evidence is 
presumed.  Justus v. Principi, 3 Vet. App. 510 (1992).  In 
order for evidence to be sufficient to reopen a previously 
disallowed claim, it must be both new and material.  If the 
evidence is new, but not material, the inquiry ends and the 
claim cannot be reopened.  See Smith v. West, 12 Vet. App. 
312, 314 (1999).

If it is determined that new and material evidence has been 
submitted, the claim must be reopened.  The VA may then 
proceed to evaluate the merits of the claim on the basis of 
all evidence of record, but only after ensuring that the duty 
to assist the veteran in developing the facts necessary for 
his claim has been satisfied.  See Elkins v. West, 12 Vet. 
App. 209 (1999), but see Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000)(eliminates 
the concept of a well-grounded claim).

During the pendency of this appeal there was a significant 
change in the law pertaining to veteran's benefits.  On 
November 9, 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000 (VCAA), which redefines the 
obligations of VA with respect to the duty to assist and 
includes an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000).  While the VCAA 
does not serve as a basis to reopen a claim (unless new and 
material evidence is presented), the law does include an 
enhanced duty to notify a claimant as to the information and 
evidence necessary to substantiate a claim for VA benefits.  
The Board finds that the RO has informed the veteran of the 
evidence needed both to reopen his claim and to establish 
service connection, as set forth in various rating decisions 
and Statements of the Case.  Therefore, although the RO did 
not have an opportunity to apply the VCAA to the veteran's 
case, the RO essentially met the requirements of the law, and 
there is no prejudice to the veteran in proceeding with this 
appeal.

As noted earlier, the veteran claims he is entitled to 
service connection for a nervous disorder, which was either 
caused or aggravated while in service.  Service connection 
means that the facts, shown by the evidence, establish that a 
particular injury or disease resulting in disability was 
incurred in the line of duty in the active military service 
or, if pre-existing such service, was aggravated during 
service.  See generally 38 U.S.C.A. § 1110; 38 C.F.R. § 
3.303(a).  Service connection may also be granted for any 
disease or disorder diagnosed after discharge when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  See 38 C.F.R. § 
3.303(d).  

Review of the history of this case reveals that in a Board 
decision dated June in 1967, the Board denied service 
connection for a neuropsychiatric disorder which was 
classified as a schizophrenic reaction.  The Board's denial 
was on the basis that an acquired neuropsychiatric disorder, 
as distinguished from a personality disorder, was not present 
during service, as well as the fact that the veteran's 
present schizophrenic reaction was manifested several years 
subsequent to termination of service.  

Following the submission of evidence, the claim was reopened, 
and in a November 1970 decision, the Board again denied the 
veteran's claim for service connection for a nervous 
disorder.  The Board reasoned that the conclusions reached in 
the Board's decision of June 1967, denying service connection 
for a neuropsychiatric disability were proper and the 
decision did not involve any obvious error.  The Board also 
concluded that the evidence submitted subsequent to that 
decision when considered in conjunction with the entire 
evidence of record did not provide a new factual basis with 
respect to service connection for neuropsychiatric 
disability.  The veteran did not appeal this decision.

In February 1999, the veteran submitted a request for service 
connection for his nervous condition.  The RO informed the 
veteran in a May 1999 letter that his claim had been 
previously denied and was final.  The veteran was also 
informed that in order to reopen his claim, he would have to 
submit new and material evidence showing that his disability 
was, in fact, incurred in or aggravated by service.  In a 
July 1999 rating decision, the RO denied the veteran's claim 
on the basis that new and material evidence was not submitted 
in connection with the claim for schizophrenic reaction.  

In the context of the current claim, statements submitted 
subsequent to the November 1970 Board decision from Manuel 
Marina, M.D., of Puerto Rico Medical Center dated May 1974 
and Carlos Tartak, M.D. dated June 1974, pertain only to the 
veteran's treatment for an eye disorder and vision loss.  
There is no mention of treatment for a nervous disorder or 
for a schizophrenic reaction, nor any linkage suggested 
between any nervous disorder and the veteran's service.

The veteran has also previously submitted several statements 
of his own purporting to associate his nervous disorder to 
his service.  The law provides that, with respect to 
questions involving diagnosis or medical causation, credible 
medical evidence is required.  See Latham v. Brown, 7 Vet. 
App. 359, 365 (1995).  Thus, the veteran's statements do not 
provide a sufficient basis for reopening the previously 
disallowed claim.  See Espiritu v. Derwinski, 2 Vet. App. 
492, 494-5 (1992) (holding that laypersons are not competent 
to establish a medical diagnosis or draw medical conclusions; 
such matters require medical expertise); Moray v. Brown, 5 
Vet. App. 211, 214 (1995) (holding that where resolution of 
an issue turns on a medical matter, lay evidence, even if 
considered "new," may not serve as a predicate to reopen a 
previously denied claim).

When the case was previously decided in 1970, the claim 
failed because the evidence did not demonstrate an 
association between the claimed nervous disorder and active 
service.  The evidence submitted after the 1970 BVA decision 
adds nothing to that evidence considered by the Board in 
1970.  Therefore, the evidence by itself or in connection 
with evidence previously assembled is not so significant that 
it must be considered to decide fairly the merits of the 
claim.  The Board concludes that as no new and material 
evidence has been presented to reopen the previously 
disallowed claim, the prior decision remains final.  
Accordingly, the benefit sought on appeal must be denied.


ORDER

New and material evidence not having been submitted to reopen 
the veteran's claim for entitlement to service connection for 
a schizophrenic reaction, claimed as a nervous condition, the 
appeal is denied.



		
	L. H. ESKENAZI
	Acting Member, Board of Veterans' Appeals


 

